PER CURIAM.
Appellant was convicted of second degree murder after a jury trial and sentenced to confinement in the state prison for 75 years. He has filed a motion for relief pursuant to CrPR 1.850, 33 F.S.A. This appeal is from the denial of the motion without an evidentiary hearing.
The ground for relief alleged by the appellant was that his confession which was admitted into evidence, was illegally obtained by psychological coercion. This court ordered the filing in this court of the record and transcript of testimony at the trial pertaining to the admissibility of the confession. We have carefully reviewed this record in the light of appellant’s allegations in his motion. We find that the issue of the admissibility of appellant’s confession was fully tried in the trial court, first upon appellant’s taking the stand in his own behalf at the pre-trial motion to suppress the confession, which was denied, and at the trial where the appellant raised the allegations now raised a third time by his motion for relief pursuant to CrPR 1.850.
The trial judge properly denied the motion. See Brown v. State, Fla.App.1966, 187 So.2d 669.
Affirmed.